                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DWAYNE JOSEPH MIDDLETON,                       )
 # Y21267                                       )
                                                )
               Plaintiff,                       )
                                                )          Case No. 18−cv–1995−JPG
 vs.                                            )
                                                )
 MAYA COOK, Nurse Practitioner,                 )
 and JOHN DOE, Doctor,                          )
                                                )
               Defendants.                      )
                                                )
                                                )

                              MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Dwayne Joseph Middleton, formerly a detainee in the Franklin County Jail, brings

this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In his

Amended Complaint, Plaintiff alleges he was denied medical treatment and medication for his

Tourette Syndrome and suffered injuries as a result of the untreated condition. Plaintiff seeks

monetary damages.

       This case is now before the Court for preliminary review of the Amended Complaint

pursuant to 28 U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner

complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b).

                                      Amended Complaint

       Plaintiff makes the following allegations in his Amended Complaint: Plaintiff was arrested
on January 18, 2017 and booked into the Franklin County Jail. (Doc. 11, p. 7). He told

Correctional Officer House that he suffered from Tourette Syndrome and that without the

medication to control the Tourette Syndrome his whole body would lock up causing him to fall.

Id. He was told he would see the doctor or nurse practitioner the following day. Id. He did not.

Id. Because Plaintiff did not receive his medication, his “whole body locked up” and he fell in the

shower on January 19, 2017 breaking his nose and splitting his left eye lid open. Id. He signed

up for sick call on January 20, 2017 but was not seen. Id. On March 29, 2017, his “body locked

up” and he fell down courthouse stairs while hand-cuffed and shackled. Id.

                                            Discussion

       Section 1983 “creates a cause of action based on personal liability and predicated upon

fault; thus liability does not attach unless the individual defendant caused or participated in a

constitutional violation.” Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996). In the Amended

Complaint, Plaintiff identifies Maya Cook and John Doe Doctor as defendants in the case caption,

but does not state whether these individuals were aware of his condition or his need for medication.

He does not describe any action he took to notify those individuals of his condition or need for

medication. Plaintiff’s statement of claim does not identify any individual who he told about his

condition or his need for medication other than “C/O House.” But Plaintiff did not name C/O

House as a defendant.

       Further, Plaintiff does not allege that he saw any individual after his injuries on January 19

and March 29 that failed or refused to provide treatment for his Tourette Syndrome.1 The

allegations in the Amended Complaint are insufficient to state a claim; Plaintiff must make



1
  The Court notes that Plaintiff filed a Health Assessment Form dated January 19, 2017 as an
exhibit to the original complaint. However, Plaintiff has not alleged that he notified any health
care provider of his condition or his need for medication at that time.
                                                 2
plausible allegations against individuals. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       If Plaintiff wants to pursue his claims, he must file a second amended complaint describing

who violated his rights and how each individual violated his rights, i.e. what action or inaction

violated his rights. The Court notes that Plaintiff has pled his allegations three times – in the

original complaint, a motion to amend complaint, and the amended complaint. If plaintiff chooses

to file a second amended complaint, he should include all relevant facts against all individuals he

identifies as defendants. The Court will not accept piecemeal amendments to the original

complaint, amended complaint, or any other prior pleading. Thus, the second amended complaint

must contain all the relevant allegations in support of Plaintiff's claims and must stand on its own,

without reference to any other pleading. Plaintiff must also re-file any relevant exhibits he wishes

the Court to consider with the second amended complaint. If the second amended complaint does

not conform to these requirements, it shall be stricken.

                                            Disposition

       IT IS HEREBY ORDERED that the Amended Complaint is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.

       Plaintiff is GRANTED leave to file a “Second Amended Complaint” on or before April

8, 2019. Should Plaintiff fail to file his Second Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. APP. P. 41(b); see generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

       Should Plaintiff decide to file a Second Amended Complaint, it is strongly recommended



                                                 3
that he use the forms designed for use in this District for such actions. He should label the form,

“Second Amended Complaint,” and state the case number, 18-cv-1995-JPG. To enable Plaintiff

to comply with this Order, the CLERK is DIRECTED to mail Plaintiff a blank civil rights

complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of America, 354 F.3d 632, 638

n. 1 (7th Cir. 2004). The Second Amended Complaint must stand on its own, without reference to

any previous pleading, and Plaintiff must re-file any exhibits he wishes the Court to consider with

the Second Amended Complaint. The Second Amended Complaint is subject to review pursuant

to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a Second Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: March 11, 2019
                                                      s/J. Phil Gilbert
                                                      United States District Judge



                                                  4
